Citation Nr: 1427319	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  11-03 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for lumbar spondylosis in excess of 20 percent prior to March 31, 2011.

2.  Entitlement to an increased disability rating for lumbar spondylosis in excess of 40 percent beginning March 31, 2011.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1986 to March 1990, and from May 1999 to March 2000.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied an increased disability rating in excess of 20 percent for the lumbar spondylosis disability. 

The Board notes that in a February 2012 rating decision, the RO granted a 40 percent disability rating for lumbar spondylosis, effective March 31, 2011.  Although the RO granted a higher rating for the Veteran's lumbar spine disability, the claims remain in controversy because the Veteran is not in receipt of the maximum benefit allowable.  See A.B. v. Brown, 6 Vet. App. 35 (1993).

On his February 2011 substantive appeal (VA Form 9), the Veteran indicated that he wanted a hearing before the Board to be heard at the RO (Travel Board).  In April 2014, the Veteran's representative notified VA that the Veteran wished to withdraw his request for a hearing.  See VACOLS (Veterans Appeals Control and Locator System).  Accordingly, the Board finds that there are no pending hearing requests at this time.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of entitlement to an increased disability rating for lumbar spondylosis in excess of 40 percent beginning March 31, 2011, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the period on appeal prior to March 31, 2011, the Veteran's lumbar spine disability has manifested forward flexion of the thoracolumbar spine of less than 30 degrees; but the evidence of record does not reveal ankylosis of the thoracolumbar spine or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  


CONCLUSION OF LAW

For the period on appeal prior to March 31, 2011, the criteria for a 40 percent rating, but no higher, for  lumbar spondylosis have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5243 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the increased rating issue decided herein.  The RO sent the Veteran a letter in February 2010 that informed him of the requirements needed to establish increased ratings for the lumbar spine disability.  The notice letter advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In accordance with the requirements of VCAA, the VA letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain. 

The Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, post-service VA treatment records, and the Veteran's statements.

In addition, the Veteran has been afforded adequate examinations on the issue of increased disability rating for lumbar spondylosis in excess of 20 percent prior to March 31, 2011.  VA provided the Veteran with VA examinations in March 2010 and March 2011.  The Veteran's history was taken and a complete examinations were conducted.  The March 2011 examination was conducted to address the inability of the March 2010 examiner to conduct repetitive motion testing because of the alleged non-cooperation of the Veteran.  However, the March 2011 examiner found the Veteran to be fully cooperative.  As is reflected in the decision below, the Veteran's disability is being increased to the next higher rating in addressing this concern.  Any defect in the conduct of the March 2010 VA examinations has therefore been cure.  For these reasons, the Board finds that the Veteran has been afforded adequate assistance with respect to VA medical examinations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). The claims for an increased disability rating for lumbar spondylosis in excess of 40 percent beginning March 31, 2011, and separate compensable ratings for lumbar radiculopathy of the lower extremities are being remanded and are addressed in the remand section below.

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating Prior to March 31, 2011

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

When evaluating musculoskeletal disabilities that are based on limitation of motion, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995). Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40. Pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability. 38 C.F.R. § 4.45. Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59.

A general rating formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5235 to 5243 unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The Veteran's 20 percent disability rating for lumbar spine disability has been appropriately evaluated under Diagnostic Code 5237 for lumbosacral strain. 

Under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows: 

20 percent - Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 

30 percent - Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; 

40 percent - Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; 

50 percent - Unfavorable ankylosis of the entire thoracolumbar spine; and 

100 percent - Unfavorable ankylosis of the entire spine. 

Note (1): to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code. 

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2) provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also Diagnostic Code 5003); 5243 Intervertebral disc syndrome. 

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is awarded for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1) for the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes defines an incapacitating episode as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Prior to March 31, 2011, the Veteran's lumbar spine disability was assigned a 20 percent evaluation.  Upon review of all the evidence of record, the Board finds that a 40 percent rating under the general rating formula for diseases and injuries of the spine is more nearly approximated for the increased rating period prior to March 31, 2011.  

The Veteran was afforded a VA spine examination in March 2010.  During the evaluation, the Veteran reported lumbar back pain with radiating pain to the left leg.  Upon physical examination, forward flexion of the lumbar spine was to 15 degrees.  Extension was to zero degrees.  Left and right lateral flexion was to 10 degrees and left and right lateral rotation was to 15 degrees.  The examiner noted objective evidence of pain on range of motion testing.  The examiner also stated that additional limitation of motion after repetitive use not conducted as the Veteran was uncooperative with the examiner.  The examiner also noted that there were no incapacitating episodes due to IVDS, and the Veteran's thoracolumbar spine did not manifest ankylosis.  

The Veteran was afforded another VA spine examination in March 2011.  The examination report included a review of the Veterans history, complaints, claims file, medical records, including the prior march 2010 examination report.  Range of motion studies revealed the following: forward flexion from 0 to 20 degrees; extension from 0 to 15 degrees; and right and left lateral flexion and rotation from 0 to 15 degrees each.  With repetitive motion testing, forward flexion and extension were each reduced by 5 degrees.  The examiner recounted that the Veteran reported incapacitating episodes due to IVDS at least once a week, at which time he has to lay down because of pain.  The incapacitating episodes associated with the IVDS described by the examiner appear to be a recitation of history provided by the Veteran.  The examiner did not indicate any bed rest or treatment was prescribed by a physician in conjunction with his service-connected lumbar spine disability.  While the Veteran's complaints of pain and numbness down the left thigh was noted, neurological and motor testing was normal.

In light of the findings during the March 2011 VA examination report, and resolving doubt in the Veteran's favor, the Board finds that the overall disability picture more nearly approximates a 40 percent rating, prior to March 31, 2011, as forward flexion of the thoracolumbar spine was less than 30 degrees, with objective evidence of pain.  See 38 C.F.R. § 4.71a (general rating formula for diseases and injuries of the spine provides for a 40 percent rating for forward flexion of the thoracolumbar spine 30 degrees or less).  Accordingly, a 40 percent disability rating for the period prior to March 31, 2011 for the lumbar spine disability is warranted.  

The Board further finds that a rating in excess of 40 percent is not warranted at any time during the appeal period prior to March 31, 2011.  In this regard, the March 2010 and 2011 VA examination reports and VA treatment records prior to March 31, 2011, do not demonstrate ankylosis of the thoracolumbar spine as contemplated by the next higher rating of 50 percent under Diagnostic Code 5237.   Indeed, while range of motion was significantly limited, it was not so limited as to approximate the essential non-movement contemplated by ankylosis.  

The evidence of record, to include the VA examination reports and VA treatment records, also do not reflect incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, that would be necessary to award the next higher rating of 60 percent under the  IVDS rating formula.  The March 2010 VA examination report specifically noted no episodes of incapacitation or being bedridden.  And while the March 2011 examination notes the Veteran's reported weekly incapacitating episodes when he had to lie down, there is no objective evidence that bed rest has been prescribed by a physician for the service-connected lumbar spine disability prior to March 31, 2011.  Thus, a higher rating is not warranted under Diagnostic Code 5243 for IDVS. 

It is not disputed that the Veteran has pain on motion, or other factors affecting function loss of the lumbar spine, such as weakness, fatigability, etc.  However, the 40 percent disability rating granted in this decision encompasses the complaints of  pain and functional loss due to the lumbar spine disability.  See DeLuca, 38 C.F.R. §§ 4.40, 4.45.

The Board has also considered whether separate neurological ratings may be assigned for lower extremity symptoms. While the Veteran's reports of radiculopathy have been considered, the Board emphasizes that objective neurological and motor testing revealed no compensable symptoms therefor.  

In determining that a rating higher in excess of 40 percent is not warranted at any time during the relevant appeal period prior to March 31, 2011, the Board has afforded great probative value to the VA medical examinations provided in March 2010 and March 2011 regarding the degree of impairment due to the Veteran's lumbar spine.  The examiners reviewed the claims file and provided a detailed report based on objective findings and reliable principles.  Accordingly, a 40 percent rating, but no higher, is warranted for the Veteran's lumbar spine disability prior to March 31, 2011.

The above describes the bases for the assigned rating for the Veteran's lumbar spine disability.  For those reasons, the applicable rating codes adequately address the Veteran's disability picture, and referral for extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

For the appeal period prior to March 31, 2011, an increased disability rating of 40 percent, but no higher, for lumbar spondylosis, is granted.


REMAND

Increased Disability Rating Beginning March 31, 2011

As noted above, in a February 2012 rating decision, the RO granted a 40 percent disability rating for lumbar spondylosis, effective March 31, 2011.  In his February 2011 substantive appeal, the Veteran stated that his symptoms associated with his lumbar spine disability, to include pain, had worsened since the last examination in March 2011.  Further, in a March 2014 statement, the Veteran's representative stated that the Veteran should be afforded a new spine examination in order to assist in determining the current level of severity of the lumbar spondylosis disability.  the last VA treatment record is dated July 20, 2011 from the West Texas Health Care System, to include the Big Spring VA Medical Center.

For these reasons, the Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA spine examination to assist in determining the current level of severity of the Veteran's lumbar spine disorder for the period beginning March 31, 2011.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA clinical records from the West Texas Health Care System, to include the Big Spring VA Medical Center for the period from July 21, 2011 to the present, related to the Veteran's lumbar spine disorder and associate them with the claims folder. 

2.  The Veteran shall be provided a VA spine and neurologic examination to assess the severity of his lumbar spine disorder and any associated neurological abnormalities, such as radiculopathy, from March 31, 2011, to the present.  The claims folder must be made available and reviewed by the examiner.  All indicated studies, such as radiology, EMG studies and/or nerve conduction studies, should be performed.  

3.  Then, readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted, he and his representative should be provided with an appropriate Supplemental Statement of the Case, to include the appropriate laws and regulations, and should be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


